Citation Nr: 0418302	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  03-27 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for the residuals of a fracture of the left 
transverse process at L3-L4.

2.  Entitlement to a disability rating in excess of 
10 percent for right lumbosacral radiculopathy.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1959 to March 1960.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the disability rating for the 
residuals of the fracture of the left L3-L4 transverse 
process from zero to 20 percent.  The veteran perfected an 
appeal of that decision.

In the course of the appeal, in a May 2004 rating decision 
the RO granted service connection for an additional 
disability related to the residuals of the fractured 
transverse process, defined as right lumbosacral 
radiculopathy.  The RO also assigned a separate 10 percent 
rating for the radiculopathy.  In addition, the RO further 
increased the rating for the residuals of a fracture of the 
transverse process to 40 percent, based primarily on 
limitation of motion of the lumbar spine, for a combined 
rating for the low back disability of 50 percent.

The veteran did not separately appeal the rating assigned for 
right lumbosacral radiculopathy.  He has, however, continued 
to contend that a higher rating is warranted for his low back 
disability.  In addition, in a December 2003 supplemental 
statement of the case the RO included as an issue on appeal 
entitlement to a higher rating for the lumbosacral 
radiculopathy.  Because the lumbosacral radiculopathy is a 
component of the residuals of the fracture of the transverse 
process, and the veteran has perfected an appeal of the 
rating assigned for the residuals of the fracture, the Board 
finds that the issue of entitlement to a higher rating for 
the lumbosacral radiculopathy is also within its 
jurisdiction.  See Buckley v. West, 12 Vet. App. 76, 81 
(1998) (the Board has jurisdiction of all issues 
appropriately identified from the radix of the notice of 
disagreement).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A) (West 2002); 38 C.F.R. § 3.159 (2003)) was 
enacted on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  The VCAA is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and pending before VA on that 
date.  See VAOPGCPREC 7-03.  Because the veteran's claim for 
an increased rating was filed after November 9, 2000, the 
VCAA is applicable to his claim.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he or she must 
show to prevail in a claim, what information and evidence he 
or she is responsible for providing, and what evidence VA 
will secure.  Although the RO provided a VCAA notice to the 
veteran in April 2002, that notice informed him only of the 
evidence required to substantiate a claim for service 
connection.  He has not been informed of the evidence 
required to substantiate a claim for a higher rating for his 
low back disability, or the relative responsibilities of the 
veteran and VA in developing that evidence.  The Board finds, 
therefore, that remand of the case is required.

As the RO noted in the December 2003 supplemental statement 
of the case, the rating criteria for back disorders were 
revised effective in September 2002, and again effective in 
September 2003.  According to the revised rating criteria, 
intervertebral disc syndrome may be rated under the General 
Rating Formula for Diseases and Injuries of the Spine, or 
based on the frequency and duration of incapacitating 
episodes.  The RO provided the veteran VA orthopedic and 
neurological examinations in October 2003, but the available 
evidence does not document the frequency or duration of any 
incapacitating episodes.  In addition, although the RO 
included the revised rating criteria in the December 2003 
supplemental statement of the case, the RO did not include 
the notes pertaining to the Formula for Rating Intervertebral 
Disc Syndrome, which define an "incapacitating episode" and 
further describe the methods for evaluating intervertebral 
disc syndrome.

The available evidence indicates that the veteran has 
received treatment for his low back disability from a private 
physician and from the VA outpatient clinic in Morristown, 
New Jersey.  The VA and private treatment records must be 
considered in order to determine whether the low back 
disability has resulted in any incapacitating episodes.  The 
Board finds, therefore, that additional development of this 
issue is required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disability since March 2001.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VA outpatient clinic in 
Morristown, New Jersey.  If the RO is not 
able to obtain the identified records, 
the claims file should be documented to 
that effect and the veteran so notified.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  In determining the appropriate 
rating for the low back disability, the 
RO should consider the rating criteria 
based on incapacitating episodes.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


